         Case 18-35672 Document 628 Filed in TXSB on 11/29/18 Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                      ENTERED
                                                                                       11/29/2018
IN RE:                                       §
                                             §      CASE NO: 18-35672
                                             §
WESTMORELAND COAL COMPANY, et                §
al.,                                         §
                                             §
                                             §
                                             §      Jointly Administered Order
                                             §      CHAPTER 11
                                             §
         Debtor(s).                          §      DAVID R. JONES


                                ORDER VACATING ORDER
                                    (Docket No. 619)

      The Order entered on November 28, 2018 at Docket No. 619 was entered in error.
Accordingly, it is

         ORDERED THAT:

         1. Docket No. 619 is vacated.

         SIGNED: November 29, 2018.


                                             ___________________________________
                                             DAVID R. JONES
                                             UNITED STATES BANKRUPTCY JUDGE




1/1
